Opinion by
Beaver, J.,
The Act of April 22, 1903, P. L. 247, entitled “ An act enabling the burgess and council of any borough or incorporated ■ town, by ordinance, to annex to the borough or incorporated town adjacent territory, upon petition of a majority of the freehold owners thereof,” not only is, but was evidently intended to be, a radical departure from all previous methods theretofore existing for the accomplishment of a similar purpose. The act is as follows :
“ Section 1. That the burgess and council of any borough or incorporated town shall have power’, on petition of a majority of the freehold owners of any lot or outlots of any section of land lying adjacent to said borough or incorporated town, to declare, by ordinance, the admission of such lots or outlots. Whenever the borough or town authorities shall extend the limits of such borough or town as aforesaid, they shall file, in the court of quarter sessions of the proper county, a plan or plot, showing the boundary both of the original borough or town and of the section admitted, together with the certified copy of the ordinance and a description of the boundaries both of the original borough or town and of the -borough or town as extended, giving the-courses and distances in words at length; which section shall, after the filing of the matter as aforesaid, be deemed part of said borough or town and subject to its jurisdiction and government.
“ Section 2. All acts or parts of acts inconsistent herewith are hereby repealed.”
*304This is clearly not a case of implied repeal, because of the inconsistency of the provisions of this act with any in force at the time of its passage. The second section distinctly repeals {all acts or parts of acts inconsistent with the act.
The only question raised by the appeal is whether or not this act is inconsistent with the fourth section of the Act of June 2, 1871, P. L. 288, relating to the “ further regulation of boroughs,” which is: “ Section 4. Whenever the borough authorities shall extend the limits of such borough, they shall file a plan or plot of such extension in the office of the court of quarter sessions of the proper county, and notice thereof shall be published in at least two of the newspapers published in the county; and any citizen of the borough, or of the territory annexed, shall have the right to appeal from the ordinance of the town council, annexing such territory, to the court of quarter sessions of said county, within thirty days of the filing of such plan or plot; and thereupon the said court shall have power, at its discretion, to decree or refuse such extension of borough limits, in the same manner as under the third section of the act of first of April, Anno Domini, eighteen hundred and thirty-four, relating to boroughs.”
It is only necessary to bring these two enactments into juxtaposition to see the inconsistencies between them. Under the act of 1903, as is pointed out by the court below, the section admitted by action of the- council shall, after the filing of the matter as aforesaid, be deemed part of said borough or town and subject to its jurisdiction and government. Under the act of 1871, supra, it was necessary to give notice for a definite time in two newspapers published in the county, and the right of appeal from the ordinance of the town council is expressly given to any citizen of the borough or of the territory annexed within thirty days of the filing of such plan or plot. These two provisions are clearly inconsistent. The opinion of the court below is so clear and so full in regard to their inconsistency that it is unnecessary to pursue.the subject farther.
If, as intimated by the court, there should be any invalidity in the ordinance or if any of the provisions of the act were not fully complied with, the court of quarter sessions could be called upon by appeal to determine whether or not the steps required to constitute a legal admission of an outlying territory *305into tbe borough had been properly taken. But, we take it, unless there should be some such defect or illegality in the proceedings, the action of the borough council is final and, as stated in the act of assembly itself, after the steps prescribed by the act have been complied with, the section admitted shall be “ deemed part of said borough or town and subject to its jurisdiction and government.” This was evidently the intention of the legislature and we think it is made manifest by the terms of the act itself.
Decree affirmed and appeal dismissed at the costs of the appellants.